Citation Nr: 1046408	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, 
to include as due to herbicide exposure, claimed as kidney growth 
and lung blood clot.  

2.  Entitlement to an increased rating in excess of 20 percent 
for sensory impairment, left hand, residuals of a shell fragment 
wound, right parietal region, with cerebral contusion.  

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  He was awarded the Purple Heart for his service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2006, October 2008 and December 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which, in 
pertinent part, denied entitlement to an increased rating for 
sensory impairment, left hand, residual of shell fragment wound, 
right parietal region with cerebral contusion, entitlement to 
individual unemployability and entitlement to service connection 
for renal cell carcinoma claimed as kidney growth and lung blood 
clot.  

A March 2008 rating decision granted an increased rating of 20 
percent for sensory impairment of the left hand, effective March 
1, 2006.  A claimant is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for a higher rating for sensory impairment of the left hand 
remains before the Board.  

The Veteran provided testimony before a Decision Review Officer 
at a hearing at the RO in March 2007.  He and his spouse provided 
testimony during a videoconference hearing before the undersigned 
in October 2010.  Transcripts of both hearings are of record.  

During the October 2010 hearing, the Veteran waived consideration 
of newly submitted evidence by the agency of original 
jurisdiction.  The Board has accepted this additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R.  
§ 20.1304 (c) (2010).
 
The issues of entitlement to an increased rating for sensory 
impairment, left hand, residual of shell fragment wound, right 
parietal region with cerebral contusion and entitlement to 
individual unemployability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Renal cell carcinoma has not been shown to be etiologically 
related to active duty service on a direct or presumptive basis.  


CONCLUSION OF LAW

Renal cell carcinoma was not incurred or aggravated during active 
duty service, and its incurrence or aggravation during service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in October 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the October 2008 letter.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During 
his hearings, the issues were identified and the Veteran was 
asked about past and current treatment, the onset of his 
symptoms, and other sources of evidence that might help his 
claim.  The need for medical evidence linking the claimed kidney 
disease to service was discussed.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  The Board acknowledges 
that the Veteran reported vocational rehabilitation through the 
VA in 2005 and that the associated records have not yet been 
obtained.  However, there is no indication that the records are 
relevant to the claim for entitlement to service connection for 
renal cell carcinoma.  The disease was not diagnosed until 2008 
and the Veteran has not reported having chronic kidney trouble 
prior to that point.  

VA has the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon, if the record suggests that such evidence is 
relevant.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The 
Veteran testified during the October 2010 Board hearing that he 
was in receipt of Social Security Administration Disability 
Benefits for a back disability.  The records are, therefore, not 
relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2009).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA 
examinations or medical opinions in response to his claims but 
has determined that no such examinations or opinions are 
required.  As explained below, there is no evidence of a nexus 
between the Veteran's renal cell carcinoma and service, including 
exposure to herbicides, and he has not reported a continuity of 
symptomatology.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a period of war or after December 31, 1946, 
certain chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred renal cell carcinoma as a 
result of exposure to herbicides while serving on active duty in 
the Republic of Vietnam.  The Veteran served in Vietnam during 
the requisite period, and is presumed to have been exposed to 
herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  However, renal cell carcinoma is not among the diseases 
listed at 38 U.S.C.A. § 1116(a)(2) (West Supp. 2010) or 38 C.F.R. 
§ 3.309(e) for which service connection is warranted on a 
presumptive basis due to in-service herbicide exposure.  See also 
38 U.S.C.A. § 1116.  

Although renal cell carcinoma is not subject to presumptive 
service connection on the basis of herbicide exposure, the 
Veteran could still establish service connection for this 
condition with competent evidence that it was incurred in 
service, was present during other presumptive periods, or by 
submitting medical or scientific evidence that it was in fact due 
to herbicide exposure or other disease or injury during service.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the record in this case does not establish a link 
between the claimed renal cell carcinoma and active duty service.  

Service treatment records and post-service treatment records are 
negative for any symptoms, complaints, treatment, or diagnosis of 
renal cell carcinoma or any kidney disorder during service or 
within one year post-discharge.  

The post-service medical evidence is devoid of any objective 
medical evidence of symptoms or diagnosis of a chronic kidney 
condition after discharge and the Veteran has not reported a 
continuity of symptomatology since service.  In fact, the Veteran 
did not report a diagnosis or treatment for renal cell carcinoma 
for more than forty years after discharge and has not stated that 
his symptoms began in service and have continued ever since.  At 
his Board hearing, he reported that kidney cancer was discovered 
in 2002.  Furthermore, no medical professional has ever opined 
that the reported renal cell carcinoma was related to service.  

Following his Board hearing, the Veteran submitted articles 
discussing the effects of dioxin exposure and a question posed on 
an internet forum asking for evidence of a link between kidney 
cancer and Agent Orange exposure.  The transcript of the forum 
provides no scientific, medical or lay evidence of a link between 
kidney cancer and Agent Orange.  The scientific articles also 
contain no information linking kidney cancer to herbicide 
exposure. 

The Veteran obviously contends that a relationship exists between 
his renal cell carcinoma and service, including exposure to 
herbicides.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to provide a 
probative opinion on this question.  While a lay person can 
attest to his in service experiences and current symptoms, and to 
report diagnoses provided by medical professionals, it would 
require scientific or medical expertise to say that herbicide 
exposure causes kidney cancer.  Cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the competent medical evidence does not show that the 
Veteran's renal cell carcinoma is related to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule does not apply.  Therefore, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for renal cell carcinoma is denied.  


REMAND

During his hearing before the Board, the Veteran stated that he 
received vocational rehabilitation in 2005.  These records may be 
relevant to his claim for an increased rating for his left hand 
disability and TDIU.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA is deemed to have 
constructive knowledge of certain documents which are generated 
by VA agents or employees, including VA physicians.  Id. at 612-
13.  If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be part 
of the record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be determinative of 
the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty 
to obtain relevant records generated by Federal entities.  
38 U.S.C.A. § 5103(b) (West 2002).  Therefore, the vocational 
rehabilitation records must be obtained.  

Moreover, there is evidence that the Veteran's left hand 
disability has worsened since the last examination in May 2009.  
During the May 2009 VA examination, numbness was noted in the 
left thumb, first and middle fingers and the Veteran was able to 
perform most activities, such as use a fork, with his left hand.  
During the Board hearing, the Veteran reported that he now had no 
feeling in any of this finger tips and he was no longer able to 
eat with his left hand.  

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  
Therefore, the Veteran must be afforded a new VA examination to 
determine the current severity of his left hand disability.  

Finally, the Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service connected disabilities have 
on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (1998).  

Regulations require that VA consider the combined effects the 
service connected disabilities have on employment.  38 C.F.R. 
§ 4.16.  Hence, the Board is required to obtain an opinion that 
considers the combined effects of the service connected 
disabilities on employability.  

In addition to the left hand disability, the Veteran is currently 
service connected for cerebral brain contusion with headaches, 
depressive disorder, tinnitus, and small V-shaped scar, right 
parietal region, residual of shrapnel fragment wound.  As the 
record does not include a VA opinion by a qualified medical 
professional that sufficiently assesses what impact the Veteran's 
service connected disabilities in combination have on his ability 
to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should obtain all records pertaining to the 
Veteran's participation in VA Vocational 
Rehabilitation programs in accordance with 
38 C.F.R. § 3.159.  

2.  Thereafter, the Veteran should be 
scheduled for a VA neurological examination 
to assess the current severity of the left 
hand disability.  The examiner should review 
the claims folder and note such review in the 
examination report or in an addendum.

The examiner must provide an opinion 
concerning the degree of paralysis, if any, 
of any affected nerves and the severity of 
any neuralgia or neuritis.

3.  Schedule the Veteran for a VA examination 
to determine the combined impact the 
Veteran's service connected disabilities on 
his ability to obtain and maintain gainful 
employment.  The examiner should review the 
claims folder and note such review in the 
examination report.

The examiner should provide an opinion as to 
whether the service connected cerebral brain 
contusion with headaches, depressive 
disorder, tinnitus, small V-shaped scar, 
right parietal region, residual of shrapnel 
fragment wound and left hand disabilities 
would prevent the Veteran from obtaining or 
maintaining gainful employment for which his 
education and occupational experience would 
otherwise qualify him.  The examiner should 
provide a rationale for this opinion.

4.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

5.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


